Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered. Claims 2 and 4 are cancelled.

Response to Arguments
Applicant’s arguments/remarks, (see pages 6-9), filed on 08/05/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant argues that the closest prior art cited reference Jarrell (2009/0122315 A1) fail to disclose, as recited in claims 1 and 13 the limitations such as claimed in method steps e)-h), and as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.


Allowable Subject Matter

Claims 1, 3, and 5-13 are allowed. 
As to claims 1 and 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious method steps of e) calculating, from said first signal, a pair of independent quantities that define the complex field of the first part of the scattered fraction; f) calculating, from said pair of independent quantities, a theoretical scattered radiation intensity value indicative of a scattered radiation intensity value that would be measured at the at least one non-zero scattering angle based on a theoretical model representing the particle object, the theoretical model being defined based on at least one parameter representing a characteristic of the particle object; g) comparing the measured scattered radiation intensity value with the theoretical scattered radiation intensity value; and h) correcting said at least one parameter based on the comparison between the measured scattered radiation intensity value and the theoretical scattered radiation intensity value, in combination with the rest of the limitations of the claim. Claims 3 and 5-12 are allowable by virtue of their dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method/apparatus for characterizing particle objects.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886